Citation Nr: 1617820	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include mild obstructive lung disease. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1973 to September 1979, with subsequent periods of active duty for training and inactive duty training (ACDUTRA and INACDUTRA) in the Army Reserve.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board previously remanded this matter for development in October 2013, April 2014, November 2014, and again in October 2015.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's mild obstructive lung disease was not present in or otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include mild obstructive lung disease, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2005. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  VA medical records were associated with the claims file, and a VA examination was conducted.  The Veteran did not respond to the November 2015 letter requesting information and release forms to permit a request for private treatment records.  The Board is cognizant that the Veteran had pulmonary function testing (PFT) in December 2015; however, the examiner noted that the results were not reproducible and instead used the PFT from December 2014 in rendering her opinion for service connection.  Thus, the Board finds that remand is not necessary to obtain more PFT results.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran essentially contends that he developed a lung disability following a motor vehicle accident (MVA) during his period of INACDUTRA, resulting in his current diagnosis of mild obstructive lung disease.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with mild obstructive lung disease.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's STRs include an October 1973 report of medical history in which the Veteran noted that he had asthma since the age of 3. An active duty service medical record reported that on November 18, 1999 the Veteran was assigned to drive a 5-ton truck to Ft. Benning, Georgia to pick up ammo.  While in route, another vehicle pulled out in front of the Veteran causing him to press on the brakes and swerve to avoid hitting the vehicle.  The brakes locked and the vehicle rear started to slide around and hit a guard rail.  Thereafter, the vehicle slide down a 5 feet embankment and flipped over trapping the Veteran inside.  The Veteran was admitted to the hospital and the discharge summary indicated that he had a pulmonary contusion in the left middle lung segment.  Additionally, an examination of the chest revealed that it was clear to auscultation bilaterally and the breath sounds were equal bilaterally.  The Veteran was admitted to another hospital two days later and diagnosed with a moderate sized pleural effusion which was treated with a chest tube.  The CT scan of the chest showed moderate sized free fluid of the pleural effusion.  Upon drainage and stability after removing the chest tube, the Veteran was discharged.  The Veteran was seen for a follow up in December 1999 and the medical record indicated that he was improving and breathing easier and fully.  A radiology examination report from August 2001 noted that the lungs were fully inflated and clear with no evidence of pulmonary disease.  A report of medical examination from March 2002 indicated that the Veteran's lungs and chest were normal and the Veteran stated on his report of medical history that he did not have shortness of breath.  VA treatment records from July 2006 and July 2007 noted that the Veteran's lungs were clear and he did not have shortness of breath.  

The Veteran was afforded a VA examination in July 2006 and the examiner noted that the Veteran did not have acute lung disease.  The Veteran was afforded a second VA examination in January 2013.  He reported that he had asthma as a child but that he was not having any problems with his lungs at the time and that there had been no treatment for his lungs since service.   He was not receiving treatment for his lungs but he complained of intermittent shortness of breath.   X-rays showed that pulmonary vascularity was normal and the lungs were clear.  The diagnostic impression was no acute abnormalities and no impact on the ability to work.  The VA examiner opined that it was less likely than not that any lung condition was related to service as there was no treatment since leaving service and because the Veteran informed her that he had not had any problems with his lungs since leaving service.  An addendum opinion was rendered in May 2014 which indicated that that the Veteran's shortness of breath was less likely than not due to contusion to his lungs during service.  

The Veteran was afforded a third VA examination in December 2014.  The PFT showed a mild obstructive defect with response to bronchodilators and mildly reduced diffusion lung capacity for carbon monoxide (DLCO); however, there was no evidence of restriction.  The examiner stated that one would not expect the pleural effusion from the Veteran's MVA to cause any chronic lung impairment and she found that the Veteran did not have any respiratory condition related to his MVA.  The Veteran was afforded a forth VA examination in December 2015; however, the examiner used the results from the December 2014 VA examination in rendering her opinion.  The examiner opined that the Veteran's mild obstructive lung disease was less likely than not incurred in or caused by the MVA during INACDUTRA because his chest imaging was normal and did not suggest any adverse effects to the lungs of his in-service chest injury.  Additionally, the examiner stated that the PFTs showed mild obstruction which is an abnormality of air movement in the bronchi which was not affected by his in-service injury and that his current lung disease could be related to prior cigar smoking. 

The most recent VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached.  The opinion is also supported by the previously offered medical opinions.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking a current lung disability to service. 

While the Veteran believes that his current lung disability is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his lung disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his lung disability is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner after examination of the Veteran and review of diagnostic testing and the Veteran's statements to be significantly more probative than the Veteran's lay assertions regarding his symptomatology.

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding that the Veteran's lung disability, to include mild obstructive lung disease, was incurred in or otherwise the result of his active service.  Accordingly, the claim for service connection is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a lung disability, to include mild obstructive lung disease, is denied. 


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


